DETAILED ACTION
Status of Claims
Claims 1 – 20 are pending.
Claims 1, 12, and 20 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Serpinet et al. (US Patent No. 5,870,009) is cited to teach a trip device comprising a magnetic circuit having a first and second fixed parts, a movable element and an adjustment device. The adjustment device comprises a shunt and an air gap arranged between the first and second fixed parts branched off with respect to the mobile element. The tripping threshold of the trip device is modified by varying the air gap distance between the shunt and the second fixed part.
Rasmussen et al. (US Patent Application Publication No. 2005/0185353) is cited to teach improved overcurrent protection for solid state switching systems such as switching power supplies having high power, high frequency solid state switches. Other objects are to provide overcurrent protection that senses output current directly at the solid 
Hirsh et al. (US Patent No. 5,844,759) is cited to teach an apparatus and method for the avoidance of electrical shock in an electrical appliance. Preferred for a two wire appliance, the device consists of a current interrupting circuit that impedes current flow for short time intervals in each half cycle. If a fault to ground occurs during these short time intervals, an increased current flow through the plug is detected and this is recognized as a fault, causing a circuit interrupter to open and removing current from the load during the remainder of the half cycle.
However, Serpinet, Rasmussen, Hirsh, neither individually, nor in combination, teaches all of the limitations of claim 1, in particularly “A circuit breaker, comprising: a solid-state switch and an air-gap electromagnetic switch connected in series in an electrical path between a line input terminal and a load output terminal of the circuit breaker; switch control circuitry configured to control operation of the solid-state switch and the air-gap electromagnetic switch; a zero-crossing detection circuit configured to detect zero crossings of an alternating current (AC) power waveform on the electrical path between the line input terminal and the load output terminal of the circuit breaker…the switch control circuitry is configured to generate switch control signals to (i) place the solid-state switch into a switched-off state and (ii) place the air-gap electromagnetic switch into a switched-open state after the solid-state switch is placed into the switched-off state; and wherein the switch control circuitry utilizes zero-crossing detection signals output from the zero-crossing detection circuit to determine when to place the air-gap electromagnetic switch into the switched-open state.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187